AP-77,053
         FILED IN                                                  COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS                                                          AUSTIN, TEXAS
                                                                 Transmitted 12/15/2015 3:58:29 PM
     December 15, 2015                                             Accepted 12/15/2015 4:00:41 PM
                                                                                   ABEL ACOSTA
                                 NO.   AP-77,053                                         CLERK
   ABELACOSTA, CLERK



                      IN THE COURT OF CRIMINAL APPEALS
                                 STATE OF TEXAS



                               ERIC LYLE WILLIAMS
                                       Appellant,
                                           v.

                               THE STATE OF TEXAS
                                       Appellee.


         On appeal from a conviction in the 422nd Judicial District Court
             of Kaufman County, Texas in Cause Number 32031-422
               the Honorable, Michael R. Snipes, Judge Presiding

                            MOTION TO SUPPLEMENT
                            THE REPORTER'S RECORD

           COMES NOW Eric Lyle Williams, by and through his court appointed

     attorney on appeal, John Tatum, and respectfully submits this Motion to

     Supplement the Reporter's Record in the above entitled and numbered

     cause. In support of this Motion, Appellant would show this Honorable

     Court the following:

                                           I.


                 The Defendant, Eric Lyle Williams, pleaded not guilty to the

     charge of Capital Murder before the Honorable Michael R. Snipes, Judge

     Presiding of 422nd Judicial Court of Kaufman County, Texas. The jury found
the Defendant guilty as charged in the indictment. The jury answered "yes"

to Special Issues No. 1 and "No" to Special Issue No. 2.      The Court

assessed punishment at death by lethal injection.

                                      II.


           The Reporter's Record has been filed in this cause and

provided to Appellant's counsel on CD-Rom with the exception of juror

questionnaires used by the parties in conducting jury selection. Appellant

has requested the Kaufman County District Clerk make available the juror

questionnaires to Appellant's counsel and supplement the record with

these documents under seal and or properly redacted.

                                      III.


     Appellant will be raising issues involving the trial court's denial of

Appellant's peremptory or cause challenges on venire members during voir

dire. Appellant requests that juror questionnaires be made part of the

record. These questionnaires are necessary to aid counsel in researching

voir dire issues to be raised on appeal and for this Honorable Court in

resolving the issues raised on appeal to the Court of Criminal Appeals.

                                      IV.


      State's counsel has no objection to this request to supplement the

record.
     WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court will grant his Motion to Supplement the Reporter's Record in this

Cause.


                                         Respectfully submitted,

                                           /s/ John Tatum
                                        JOHN TATUM
                                         990 SOUTH SHERMAN STREET
                                         RICHARDSON, TEXAS 75081
                                         (972) 705-9200
                                         BAR NO. 19672500



                       CERTIFICATE OF SERVICE


     I hereby certify that a copy of this Motion has been delivered to

Fredericka Sargent, Kaufman County District Attorney Pro Tern , c/o

Criminal Appeals Division Office of the Attorney General at P.O. Box 12548

Austin, Texas 78711-2548 on this the 15th day of December, 2015.



                                  /s/ John Tatum
                             John Tatum
                    CERTIFICATE OF COMPLIANCE


     I certify that this submitted e-mail attachment to file Motion to
Supplement Record complies with the following requirements of the Court:

     1. The petition is submitted by e-mail attachment;

     2. The e-mail attachment is labeled with the following information:


     A. Case Name: Eric Lyle Williams
     B. The Appellate Case Number: AP-77,053
     C. The Type of Document: Motion to Supplement Record
     D. Party for whom the document is being submitted: Appellant
     E. The Word Processing Software and Version Used to Prepare the
     Motion :
     Word Perfect X7


     3. Copies have been sent to all parties associated with this case.

        /s/ John Tatum                                    12/14/15
     (Signature of filing party and date)

     John Tatum
     (Printed name)

     John Tatum, Attorney at Law

     Emailed Copy of Motion